Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 4 August 2021 have been accepted by Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Yarbrough (Reg. No. 63,748) on 19 May 2022.
The application has been amended as follows: 

1. (Currently Amended) A system for pest control and management, comprising: 



at least one computer having at least one processor, a memory, a scanner, [[and]] a display connected to said processor, and at least one network connection;
 a server connected to the computer via the at least one network connection; 
an interactive tool connected to the at least one computer, wherein the interactive tool comprises: 
a scan module configured to scan, using the scanner, a machine-readable identifier of a bait station upon selection of a scan icon by a pest control inspector;
at least one interactive module configured to receive, process, retrieve, and sendand written information collected from the pest control inspector with regard to the scanned bait station, wherein said collected inspection data pertains to inspection details including: a pest, a pest type, [[a]] the bait station, treatment type, inspection history, and maps of an area inspected and
a sync module configured to sync the collected inspection data with the server upon selection of a sync icon by the pest control inspector;
a database comprising customer lists, customer details, information pertaining to pests, [[a]] the bait station, images pertaining to said pests, the inspection history, and the maps of [[an]] the area to be inspected, wherein said database is accessible by [[a]] said at least one interactive module; and
a user interface coupled to said database via said at least one interactive module[[;]], wherein said collected inspection data is retrievable by the pest control inspector via the user interface to monitor [[said]] pest control inspector’s inspection tasks, pest activity and said collected inspection data[[;]], and wherein said inspector’s tasks and collected inspection data are comparable over time, and 
wherein said collected inspection data is further monitored by the pest control inspector, a customer and an administrator.
2. (Previously Presented) The system of claim 1, further comprising: a web backend interface to control said database.
3. (Currently Amended) The system of claim 1, wherein the user interface [[may]] comprises user modules, and the at least one computer comprises: a keyboard, keys, a mouse, or a combination thereof.
4. (Currently Amended) The system of claim [[2]] 3, wherein the user modules comprise[[s]]: 
a login icon configured to allow a user to access the computer-implemented system using a username and password; 
an icon to retrieve a forgotten password; 
a download module, upload module, or both, to download, or upload, information, image(s), or both, pertaining to pests, bait stations, areas, inspections, inspector tasks or a combination thereof, 
a customer icon to search for customer names and customer lists;
a customer list icon to access customer lists; 
a customer detail module with customers information; 
a bait station list icon for accessing a bait station module having a list of bait stations; 
a map icon for accessing a map module having a map of an area to be inspected; 
a notes icon for accessing a notes module to enter written data about an inspection; 
an edit icon for editing written data; 
a previous icon accessing an inspection list module to view a list of previous inspection(s); 
an access icon accessing an access module to access inspection details; 
a view inspection icon accessing a view inspection module to view information pertaining to previous inspection; 
an inspection history icon accessing an inspection history module to view history of inspection(s); 
an add details of inspection icon accessing a module to add information pertaining to an inspection;
a save details of inspection icon accessing a module to save the information pertaining to inspection(s); 
a help icon accessing a help module, wherein said module is associated with the download module, the upload module, or both; 
a start job icon accessing a module to start an inspection; 
[[a]] the scan icon accessing [[a]] the module to scan [[a]] the machine-readable identifier of [[a]] the bait station; 
an image icon accessing a module to take a visual image of a bait station, save image of  a bait station, or both; 
[[a]] the sync icon accessing [[a]] the module to transmit collected information during [[an]] the inspection or inspections to [[a]] the server; 
an end job icon accessing a module to end an inspection; 
or a combination thereof.
5. (Cancelled)
6. (Currently Amended) The system of claim 1, wherein said at least one interactive module comprises: 
a login icon configured to allow [[the]] a user to access the ; 
a view inspection icon configured to allow the user to access a view inspection module to view the information pertaining to an inspection; 
a bait station icon to access a bait station module to access a bait station list, select bait station from the list, or both; 
a view image icon to access a module to view image pertaining to an inspection; 
a retrieve icon to access a module to retrieve notes pertaining to the inspection, the image pertaining to the inspection, or both; 
a logout icon to access a module to log out of the account; or a combination thereof.
7. (Currently Amended) The system of claim 6, wherein the collected inspection data further comprises 
bait station activity status [[;]],


bait station activity, or a combination thereof.
8. (Previously Presented) The system of claim 1, wherein the computer is a laptop machine or computer, a desktop machine or computer, a smart phone, a tablet computer, a device that can scan machine-readable identifier, an explosion proof mobile device, or similar device.
9. (Currently Amended) A computer-implemented method for conducting pest control, comprising: 
providing the system of claim 1;
accessing the user interface of the interactive tool 
accessing the at least one interactive 
selecting [[a]] the sync icon to access [[a]] the sync module to download information from the server; 
accessing customer list module, through selection of customer list icon, to select view customer list; 
selecting a specific customer from the customer list; 
accessing a map module to obtain a map of a customer's facility; 
accessing a previous inspection list module, an access module, a view inspection module, an inspection history module, or a combination thereof; 
selecting start job icon to access a start job module to start the inspection; 
accessing a bait station list module to access a bait station, 
accessing the scan module to scan the machine-readable identifier of the bait station or both; 
accessing add details of inspection module, a notes module, an edit notes module, or a combination thereof, to incorporate information pertaining to the inspection; 
accessing an image module, through an image icon, to collect a visual image of a bait station, save image of a bait station or both; and
 selecting end job module to end the inspection [[;]], or a combination thereof.
10. (Previously Presented) The method of claim 9, wherein the information incorporated in the system comprises findings at a bait station image or written information, including treatment type, pest type, pest activity found at a bait station, or a combination thereof.
11. (Currently Amended) A computer-implemented method for monitoring pest control inspectors, pest control and pest treatment 
providing the system of claim 1;
selecting a user interface icon of the interactive tool of the system and accessing the at least one interactive module of said user interface to log into the pest control and management system; 
accessing [[the]] an inspection module, a bait module, [[the]] a view image module, or a combination thereof, through selection of a corresponding icon; 
accessing an input module, via selection of an input icon, to input written information pertaining to an inspection, input an image or images pertaining to an inspection[[;]], or both; 
accessing a retrieve module, via selection of a retrieve icon, to retrieve previous inspection  history comprising written information pertaining to an inspection, an image or images pertaining to an inspection, or both, if present; 
conducting, by [[a]] the pest control inspector, a visual inspection;
collecting, a pest control inspector, inspection details;
said inspection details comprising bait station status, treatment type, activity found at a bait station, or a combination thereof; 
 comparing, by a pest control inspector, current versus historical data, if present; 
downloading or uploading inspection details; 
storing, transmitting, or a combination thereof, inspection details; and 
selecting a log out icon of a log out module to log out of the system.
12. (Cancelled)
13. (Currently Amended) The method of claim 11, wherein said collection inspection data is compared by [[an]] the pest control inspector, the customer the administrator, or a combination thereof.
14. (Cancelled).
15. (Currently Amended) The method of claim 11, wherein said collection inspection data is utilized to monitor, compare and verify inspector tasks, inspection history, pest activity, bait station(s), bait station status, treatment status, treatment type, area maps, or a combination thereof.
16. (Cancelled).
Reasons for Allowance
Claims 1-4, 6-11, 13 and 15 are allowed as amended/presented above, and claims 5, 12, 14 and 16 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claim 1:
Claim 1 discloses:
A system for pest control and management, comprising: 
at least one computer having at least one processor, a memory, a scanner, a display connected to said processor, and at least one network connection;
 a server connected to the computer via the at least one network connection; 
an interactive tool connected to the at least one computer, wherein the interactive tool comprises: 
a scan module configured to scan, using the scanner, a machine-readable identifier of a bait station upon selection of a scan icon by a pest control inspector;
at least one interactive module configured to receive, process, retrieve, and send collected inspection data in the form of an image or images and written information collected from the pest control inspector with regard to the scanned bait station, wherein said collected inspection data pertains to inspection details including: a pest, a pest type, the bait station, treatment type, inspection history, and maps of an area inspected, and
a sync module configured to sync the collected inspection data with the server upon selection of a sync icon by the pest control inspector;
a database comprising customer lists, customer details, information pertaining to pests, the bait station, images pertaining to said pests, the inspection history, and the maps of the area to be inspected, wherein said database is accessible by said at least one interactive module; and
a user interface coupled to said database via said at least one interactive module, wherein said collected inspection data is retrievable by the pest control inspector via the user interface to monitor pest control inspector’s inspection tasks, pest activity and said collected inspection data, and wherein said inspector’s tasks and collected inspection data are comparable over time, and 
wherein said collected inspection data is further monitored by the pest control inspector, a customer and an administrator.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-4, 6-11, 13 and 15 each depend from allowable claim 1, and therefore claims 2-4, 6-11, 13 and 15 are allowable for reasons consistent with those identified with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627